Citation Nr: 0205279	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to an increased rating for the residuals of 
head trauma, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. Juarvez, M.D.

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from May 1985 to November 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the San Juan Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2000, while this case was still before the RO, 
the Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  This law, 
which was subsequently codified at 38 U.S.C.A. §§ 5100-5107 & 
§ 5126 (West Supp. 2001), redefines the obligations of VA 
with respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  Federal 
regulations implementing the VCAA were recently published in 
final form.  In the present case, even though the RO did not 
explicitly mention the provisions of the VCAA, VA's duties 
under that statute have been fulfilled, as is discussed below 
in connection with the increased rating claim.  In view of 
the Board's allowance of the service connection claim, any 
further application of the VCAA to that claim is moot.  


FINDINGS OF FACT

1.  The evidence of record is in equipoise concerning whether 
the appellant's psychotic disability, currently diagnosed as 
a mixed schizoaffective disorder, first emerged during his 
active military service.  

2.  The service-connected residuals of head trauma currently 
include incomplete partial paralysis of the fifth cranial 
nerve, subjective complaints of headaches, and on-and-off 
episodes of blurred vision in the left eye, lasting from 
three to four minutes in duration, and occurring 
approximately every three months.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
claimant, entitlement to service connection for a mixed 
schizoaffective disorder is established.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  

2.  The requirements for a disability rating in excess of 
10 percent for the residuals of head trauma are not 
satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Parts 
3&4, including diagnostic code 8045-8205 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a 
psychosis may be presumed to have been incurred in service if 
it was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  
A plausible claim for direct service connection requires, at 
a minimum, competent medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of the incurrence or aggravation in service of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 504-506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).  

In the present case, the report of the appellant's enlistment 
medical examination in March 1985 was completely negative for 
any history or findings of psychiatric disability.  In May 
1986, the appellant tested positive for cannabis; he admitted 
using this drug since before service.  In August 1986, he 
also received counseling for alcohol abuse.  In June 1987, it 
was reported that the appellant had experienced problems with 
his unit and was very depressed; a psychiatric consultation 
was recommended.  

The appellant was evaluated in service for interpersonal 
problems in September and October 1987.  It was reported that 
he was well-known to the staff at the Mental Health Clinic, 
as he had a long history of emotional problems and fighting 
with colleagues in service, a positive urinalysis for 
cannabis, and an Article 15 for fighting with a roommate.  
His relationships with others were reportedly marked by 
hypersensitivity, emotional lability, paranoid ideation, and 
chronic exaggeration of interpersonal frictions; and he had a 
consistent tendency to blame others for his difficulties.  

It was at first thought that some of the appellant's 
difficulties were due to cultural factors and his difficulty 
with the English language (the appellant is of Hispanic 
background); as treatment progressed, however, it became 
abundantly clear that he could be expected to demonstrate 
interpersonal difficulties in any setting, and it was 
doubtful that a transfer to another unit would produce a 
desirable outcome.  In spite of the appellant's expressed 
desire to remain in the military to become a productive 
soldier, his past behavior and conduct suggested that "such 
an achievement was most unlikely."  It was also reported at 
this time that further retention of this individual in 
service would most likely create additional management 
problems for his Commander.  

Nevertheless, it was reported in the service medical records 
that there was no evidence of an emotional or mental disorder 
of sufficient severity as to warrant disposition through 
medical channels, and the appellant was psychiatrically 
cleared for administrative separation, which was accomplished 
in November 1987.  

The initial, post-service psychiatric examination of the 
appellant in January-March 1991, including extensive 
psychological testing, resulted in an Axis I diagnosis of no 
mental disorder, with an Axis II diagnosis of an unspecified 
personality disorder with borderline and paranoid features.  

The appellant was hospitalized twice in 1993 at VA facilities 
for the treatment of schizophrenia and for gastrointestinal 
bleeding due to excessive alcohol consumption.  In April-May 
1996, he was again hospitalized at a VA facility for the 
treatment of alcohol dependence; a diagnosis of bipolar 
disorder was also reported at this time.  

Hearings were held at the RO in April 1992 and August 1996.  
Transcripts of both hearings are of record.  At the second 
hearing, a psychiatric expert who had never treated the 
appellant testified that, based upon a review of the service 
medical records and selected postservice medical records and 
interviews with the appellant, he believed the appellant to 
be a paranoid schizophrenic and a latent homosexual; and that 
he believed that the appellant was manifesting symptoms of 
paranoid schizophrenia in service (August 1996 transcript, 
pp. 3-11, 14).  This expert also believed that the appellant 
was a hazard to both sexes-he had attacked all four of his 
wives and was frequently aggressive with men if he got into a 
homosexual panic (August 1996 transcript, p. 13).  Further 
psychiatric evaluation of the appellant was strongly 
recommended by this medical expert in order to clarify the 
correct diagnosis as well as the date of onset of psychotic 
symptoms (August 1996 transcript, pp. 17-19).  

In March 1997, a Board consisting of two VA staff 
psychiatrists reviewed the relevant medical records in the 
claims file and the appellant's complete VA medical records.  
They also interviewed and examined the appellant.  It was 
"the unanimous opinion of the members of this Board that 
what we are dealing with in the case of this veteran is a 
personality disorder."  

Subsequent psychological screening and testing of the 
appellant in June 1997 by VA resulted in a July 1997 report 
which indicated that "the data at hand strongly suggests 
psychotic features, delusional thinking, and paranoid 
ideation.  His pattern of responses during this testing 
session seems more consistent with a diagnosis of paranoid 
schizophrenia than with a bipolar disorder.  However, there 
are indications of possibly manic behavior and the latter 
diagnostic possibility cannot be ruled out."  The Board of 
two psychiatrists who had previously offered the March 1997 
opinion reviewed this data but stated in July 1997 that it 
was their unchanged opinion that the appellant manifested 
only a personality disorder.  They observed that the 
psychotic "symptoms that he presents during [this] 
Psychological testing are contradicted by this veteran's 
self-reported ability to maintain a job, and doing it well, 
by his own account."  

A VA medical record dated in September 1998 indicated that 
the appellant was unemployable due to his mental condition, 
and he was referred to the Alcohol Dependence Treatment 
Program.  

VA outpatient treatment records dating from 1994 to May 1999 
reflect treatments for a psychotic disability, variously 
diagnosed, and a series of sexual dysfunctions, substance 
abuse and physical problems.  

In March 2001, in an effort to resolve the conflicting 
medical evidence of record, the Board referred the entire 
claims file to a medical expert employed by the Veterans 
Health Administration (VHA).  In a written, nine-page medical 
opinion dated in February 2002, this medical expert concluded 
that the appellant currently suffers from a mixed 
schizoaffective disorder, and that it is as likely as not 
that this disability first emerged during his active military 
service.  

Based upon a thorough review of the evidence of record, as 
summarized above, the Board has concluded that, with 
resolution of reasonable doubt in the appellant's favor 
pursuant to 38 C.F.R. § 3.102, the appeal as to this issue 
should be allowed.  Accordingly, entitlement to service 
connection for a mixed schizoaffective disorder will be 
granted.  


Increased Rating for Residuals of Head Trauma

This appeal was not developed and adjudicated by the RO 
pursuant to the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Nevertheless, the RO has obtained and reviewed VA 
inpatient and outpatient treatment records dating from 
September 1993 through May 1999 and private medical evidence 
submitted by the appellant in support of the claim.  In 
addition, the appellant was accorded complete VA neurological 
examinations in July 1995 and in December 1999.  There does 
not appear to be any additional evidence which has not 
already been obtained and reviewed by the RO which is 
relevant to the severity of the relatively stable service-
connected head trauma.  Furthermore, the appellant has been 
provided with notice as to the type of evidence and 
information needed to support the claim for an increased 
rating in the statement of the case and supplement thereto.  
If subsequent VA treatment records were to show an increase 
in the severity of the service-connected head trauma, this 
evidence would be the basis for a new claim.  See 38 C.F.R. 
§ 3.157(b)(1).  The Board also notes that the present claim 
has been active since 1993.  Thus, a remand to comply with 
the new notice and development assistance provisions of the 
VCAA does not appear to be warranted in this case since it 
would serve no useful purpose and would considerably delay 
the resolution of an already old claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Since the current claim seeking an 
increased rating for head trauma residuals was received in 
December 1993, evidence dating from earlier than December 1992 
is not particularly relevant.  See 38 C.F.R. 
§ 3.400(o)(2)(2001).  

The Rating Schedule provides that incomplete moderate 
paralysis of the fifth (trigeminal) cranial nerve will be 
rated 10 percent disabling.  the next higher rating of 
30 percent requires competent medical evidence of incomplete 
severe paralysis of that nerve.  38 C.F.R. § 4.124a, Code 8205 
(2001).  

Purely neurological disabilities, such as facial nerve 
paralysis, following trauma to the brain, will be rated under 
the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8205 in the present case).  Purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 
10 percent and no more under diagnostic code 9304.  This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  38 C.F.R. § 4.124a, 
Code 8045 (2001).  

Visual impairment must be chronic and subject to accurate 
measurement before it can be compensable.  38 C.F.R. §§ 4.75-
4.84a (2001).  In every instance in which the Rating Schedule 
does not provide for a zero percent evaluation under a 
particular diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).  

In the present case, the appellant sustained a head injury in 
a fight in October 1987.  X-ray films of the skull were 
negative, but a laceration of the scalp required sutures, 
which were later removed.  By rating action dated in November 
1992, and based upon findings reported on VA examinations of 
the appellant in January 1991 and May 1992, service 
connection was established for the residuals of head trauma, 
including headaches with visual symptoms and numbness in the 
distribution of the left fifth (trigeminal) cranial nerve.  A 
10 percent disability rating was assigned, effective from 
October 1990.  No appeal was initiated from this 
determination.  

In December 1993, the appellant asserted a claim for an 
increased rating.  VA hospitalization records dating from 
September-October 1993 reflect a diagnosis of "visual loss 
episodes" without any relevant findings being reported at 
that time.  An electroencephalogram (EEG) and a CT scan of 
the head in October 1993 were both reportedly normal.  

In July 1995, the appellant was accorded an official VA 
neurological examination in connection with the present claim 
for an increased rating.  Subjective complaints included on-
and-off episodes of blurred vision in the left eye ever since 
the head injury in service, lasting from three to four 
minutes in duration.  The last such episode had occurred 
three months previously.  The appellant also complained of 
numbness over the upper 2/3 of the left side of his face, 
which he described as constant since the trauma in service.  
He further complained of severe headaches ever since the head 
trauma in service which were localized over the left parietal 
area.  These headaches were pulsatile in nature, radiating to 
the front area and lasted "a couple of hours."  The last 
such headache had occurred one week previously, and the 
appellant claimed to have three or four per month during 
which he must interrupt all activity, sit down and be alone.  

Neurological testing in July 1995 disclosed diminished 
sensation over the 1st and 2nd branches of the left fifth 
cranial nerve.  Otherwise, the appellant was alert and fully 
oriented on this examination; and he demonstrated fair 
memory, insight and judgment.  All other neurological 
findings at this time were normal, and no pathological 
reflexes were found.  The appellant claimed to experience 
left "hemihyposthesia," but the examiner reported that his 
complaints in this respect did not follow an anatomic 
distribution.  Similar complaints and findings were reported 
on a subsequent VA neurological examination of the appellant 
in December 1999.  

A private neurological examination of the appellant in June 
1996 also disclosed left trigeminal (5th cranial) nerve 
neuralgia manifested by hyperesthesia and hyperalgesia of the 
left side of the face in dermatomes V1 and V2.  Reported 
diagnoses at this time also included chronic vascular 
headaches.  

VA outpatient treatment records dating from January 1994 to 
May 1999 do not reflect treatments for any relevant 
complaints.  A brain MRI in October 1995 was reportedly 
normal.  

The appellant's current 10 percent schedular rating is 
assigned for incomplete moderate paralysis of the fifth 
(trigeminal) cranial nerve under diagnostic code 8045-8205 of 
the Rating Schedule.  This is in accordance with the reported 
results of VA neurological examinations of the appellant in 
January 1991, May 1992, July 1995, and December 1999, as well 
as a private neurological examination in June 1996, none of 
which demonstrated incomplete severe paralysis of the fifth 
cranial nerve.  

The appellant also complains of on-and-off episodes of 
blurred vision in the left eye ever since the head injury in 
service.  Since the described visual impairment is not 
chronic in nature, it is noncompensable under the rating 
schedule.  38 C.F.R. § 4.31.  

Subjective complaints also include headaches which are 
recognized as residuals of the head trauma in service, but 
another 10 percent rating for this disability is not 
warranted under diagnostic code 8045 because of the 
10 percent rating already assigned for neurological 
disability of the fifth cranial nerve under diagnostic code 
8045-8205.  In other words, under the Rating Schedule, the 
appellant is entitled to a 10 percent rating for facial 
numbness or for his post-traumatic headaches, but not for 
both.  38 C.F.R. § 4.124a, Code 8045.  Thus, the current 
10 percent schedular rating for the residuals of head trauma 
will be affirmed on appeal.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  Thus, the requirements of 
38 C.F.R. § 3.321 relating to referrals for extraschedular 
evaluations are not applicable here.  Although the Board may 
not assign an extraschedular rating in the first instance, 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), nothing precludes 
the Board from reaching a conclusion, even on its own, that 
the criteria for submission under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 , whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

The Board has noted that the RO apparently failed to consider 
a referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  However, in view of the 
Board's own determination that the exceptional circumstances 
warranting such consideration are not present in this case, 
the RO's failure would constitute harmless error.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (VA failure to consider 
an issue for referral to appropriate officials for 
extraschedular consideration is harmless error in the absence 
of the special circumstances contemplated by regulation), 
reconsideration denied sub nom. Fisher v. Brown, 4 Vet. App. 
405 (per curiam order).  


ORDER

Entitlement to service connection for a mixed schizoaffective 
disorder is established.  To this extent, the appeal is 
granted.  

Entitlement to a rating in excess of 10 percent for the 
residuals of head trauma is not established.  To this extent, 
the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

